DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13: The “ring structure” (Line 2) lacks clear antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0010607 to Barlas, in view of U.S. Patent Application Publication No. 2018/0099525 to Kim et al.
Claim 1: Barlas discloses an electronic device 200, comprising:
a spherical housing 305; and
a first driving device 325 disposed in the spherical housing 305 and configured to cause a rolling motion of the spherical housing 305, the first driving device 325 including:
first and second wheels 320 contacting an inner spherical surface of the spherical housing 305, the first and second wheels 320 respectively disposed at opposite sides of an axis of rotation;
at least one motor 325 configured to transmit power to the at least one of the first wheel 320 and the second wheel 320;
a balance weight 310;
a first surface that is spaced apart from the axis of rotation in a direction of gravity by balancing of the balance weight 310, and facing the inner spherical surface.
Barlas does not disclose at least one rolling element disposed between the inner spherical surface and the first surface.
Kim teaches an electronic device which includes a weight with at least one rolling element 6 disposed between an inner spherical surface 1 and a surface of the weight.
In view of the Kim teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide at least one rolling element disposed between the inner spherical surface of the spherical housing 305 of Barlas and the first surface of the balance weight 310, in order to facilitate movement of the balance weight 310 relative to the spherical housing 305.
Claim 2: Kim teaches a plurality of rolling elements 6 disposed at opposite sides of an axis of rotation of mounting plate 5.
In view of the Kim teaching, the Office finds that it would have been further obvious to those having ordinary skill in the art at the time of filing to provide a first rolling element and a second rolling element between the weight and the spherical housing of Barlas which are disposed at opposite sides of the axis of rotation, in order to further facilitate movement of the balance weight relative to the spherical housing.
Claim 3: Barlas, as modified by Kim in the rejection of Claim 1 above, discloses the electronic device of claim 1, wherein the at least one rolling element (taught by Barlas) includes a ball disposed on the first surface.
Claim 5: Barlas, as modified by Kim in the rejection of Claim 1 above, discloses the electronic device of claim 1, wherein the first surface includes a curved surface that at least partially complements the inner spherical surface.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0010607 to Barlas, in view of U.S. Patent Application Publication No. 2018/0099525 to Kim et al., as applied to Claim 3 above, and further in view of U.S. Patent No. 5,692,946 to Ku.
Claim 4: Barlas and Kim do not disclose wherein at least one rolling element further includes an elastic member that maintains contact of a ball against an inner spherical surface.
Ku teaches an electronic device in which at least one rolling element 22 further includes an elastic member 83 that maintains contact of a wheel 22 against an inner spherical surface.
In view of the Ku teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the electronic device disclosed by Barlas, as modified above by Kim in the rejection of Claims 1 and 3 above, such that the at least one rolling element further includes an elastic member that maintains contact of the ball against the inner spherical surface, in order to further facilitate movement of the balance weight 310 relative to the spherical housing 305.
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0010607 to Barlas, in view of U.S. Patent Application Publication No. 2018/0099525 to Kim et al., as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0288334 to Zhang et al.
Claim 6: Barlas, as modified by Kim in the rejection of Claim 1 above, discloses the electronic device of claim 1.  However, the combination of Barlas and Kim do not disclose a second device disposed on a surface of the spherical housing;
a second device disposed on a surface of the spherical housing 305;
a structure disposed in the spherical housing 305 and configured to move with movement of the second device; and
a second driving device configured to drive a motion of the structure.
Zhang teaches an electronic device which includes a second device 3, 4 disposed on a surface of a spherical housing 1;
a structure 25 disposed in the spherical housing 305 and configured to move with movement of the second device 3, 4; and
a second driving device 24, 261 configured to drive a motion of the structure 25.
A rationale Zhang provides for the second device 3, 4 is to provide a camera which is slidable along an outer surface of the spherical housing 1 (see Paragraph [0047]).
In view of the Zhang teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the electronic device disclosed by Barlas, as modified by Kim in the rejection of Claim 1 above, so as to further comprise:
a second device disposed on a surface of the spherical housing;
a second device disposed on a surface of the spherical housing 305;
a structure disposed in the spherical housing 305 and configured to move with movement of the second device; and
a second driving device configured to drive a motion of the structure, in order to provide, e.g., a camera which is slidable along an outer surface of the spherical housing 305.
Claim 7: Zhang teaches at least one first magnet 25 disposed in the structure; and
at least one second magnet 4 disposed in the second device 3, 4,
wherein the structure 25 and the second device 3, 4 are configured to move together as a result of an attractive force generated between the first magnet 25 and the second magnet 4.
The Office further finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the electronic device disclosed by Barlas, as modified by Kim and Zhang in the rejection of Claims 1 and 6 above, so as to further comprise:
at least one first magnet disposed in the structure; and
at least one second magnet disposed in the second device,
wherein the structure and the second device are configured to move together as a result of an attractive force generated between the first magnet and the second magnet, in order to facilitate slidable movement of the camera along an outer surface of the spherical housing 305.
Claim 14: Zhang teaches a second device 3, 4 which includes at least one of a camera, a display, a microphone, a speaker, and a wireless communication circuit for wireless communication with external electronic devices (i.e., element 3 is a camera).
Thus, the electronic device disclosed by Barlas, as modified by Kim and Zhang in the rejection of Claims 1 and 6, discloses the electronic device of claim 6, wherein the second device includes at least one of a camera, a display, a microphone, a speaker, and a wireless communication circuit for wireless communication with external electronic devices.
Claim 15: Zhang teaches a plurality of third rolling elements 5 disposed between the second device 3, 4 and the spherical housing 1.
The Office further finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the electronic device disclosed by Barlas, as modified by Kim and Zhang in the rejection of Claims 1 and 6 above, so as to further comprise:
a plurality of third rolling elements disposed between the second device (taught by Zhang) and the spherical housing 305, in order to further facilitate slidable movement of the camera along an outer surface of the spherical housing 305.

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and re-written to overcome rejections under 35 U.S.C. 112.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2017/0010607 to Barlas, U.S. Patent Application Publication No. 2018/0099525 to Kim et al., U.S. Patent No. 5,692,946 to Ku, and U.S. Patent Application Publication No. 2018/0288334 to Zhang et al. are considered to be the closest prior art.  
Claim 8: The combination of Barlas, Kim, and Zhang discloses the electronic device of Claim 6, but does not disclose a plurality of second rolling elements disposed between the structure (taught by Zhang) and the inner spherical surface.  Further, the Office does not find that it would be obvious to modify the combination cited above in the rejection of Claim 6 in order to attain the electronic device recited in Claim 8. 
Claim 11: The claim feature of the “ring structure having an annular surface,” as recited in Claim 11, when considered in light of other existing claimed features and based upon the prior art of record, would render Claim 11 novel and non-obvious if re-written in independent form.
Claim 13, as best understood: The “ring structure” and “second driving device” claim features, as recited in Claim 16, when considered in light of other existing claimed features and based upon the prior art of record, renders Claim 16 novel and non-obvious if re-written in independent form. 
Claim 16: The “ring structure” and “second driving device” claim features, as recited in Claim 16, when considered in light of other existing claimed features and based upon the prior art of record, renders Claim 16 novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658